Metcalf, J.
This declaration, we think, is bad, for both the reasons assigned by the defendants for demurring to it. In the first place, it does not allege that the defendants offered any reward; but, at most, only alleges that the selectmen offered a reward; without even alleging that the selectmen offered it in behalf of the town. It is therefore insufficient, whether this *274offer is supposed to have been made under the St. of 1840, c. 75, or by special authority from the town. The general averment at the conclusion of the declaration does not aid it. Millard v. Baldwin, 3 Gray, 486.
There is a second fatal defect in this declaration. The offer of reward—whoever may be bound by it—was on a condition which the declaration does not show that the plaintiff has performed. That condition was, that information should be given to the selectmen, which would lead to the detection and conviction of the incendiary. The information, which the declaration avers that the plaintiff gave to the selectmen, was that he had arrested Pickering as the incendiary; but the declaration does not aver that this information led to Pickering’s detection and conviction. The allegation is, “ whereupon ” (that is, upon the plaintiff’s giving information that he had arrested Pickering,) “ such proceedings were had that said Pickering was convicted.” For aught that the declaration states, Pickering may have been detected before the plaintiff arrested him, or afterwards, on information derived wholly from other persons than the plaintiff.

Demurrer sustained.